Gilchrist, C. J.
When property is sold in violation of a prohibitory law, “ the contract is void, so far as it is attempted to be made the foundation of legal proceedings. The law will not interfere to assist the vendor to recover the price. The contract is void for any such purpose. It will not sustain an action by the vendor upon any warranty or fraud in the sale. It is void in that respect. The principle shows that the law will not aid the vendor to recover the possession of the property, if he have parted with it. The vendee has the possession as of his own property, by the assent of the vendor, and the law leaves the parties where it finds them. If the vendor should attempt to retake the property without process, the law, finding that the vendee had a possession which could not be controverted, would give a remedy for the violation of that possession. When, *320then, it is said that the contract is void, the language is used with reference to the question whether there is any legal remedy up on it” Smith v. Bean, 15 N. H. Rep. 578.
It is provided by section 1 of chapter 107 of the Revised Statutes that all pressed hay offered for sale shall be branded with the first letter of the Christian name and the whole of the surname of the person packing or pressing it, and with the name of the town and the initials of the State.
Section 2 enacts that if any person shall offer for sale or ship any crate or bundle of pressed hay not branded as aforesaid, he shall forfeit $5 for each offence.
The action in this case is trover.
I. The penalty is imposed for offering for sale any pressed hay. The case does not find that any pressed hay was offered for sale. The agreement was made before the hay was pressed, and there was no other offer for sale than that made at this time. No agreement was made at the time the hay was delivered and no offer; all this, every thing of this kind, was done in relation to hay that had not been pressed. The hay was pressed when it was. delivered, but not when it was offered for sale. The penalty is incurred by offering for sale hay then existing in the form of pressed bundles, and not marked according to the statute, but it is not incurred by offering for sale hay not then pressed, but to be delivered in pressed bundles at a future day, because then it cannot be the subject of a violation of the statute. This omission, then, can constitute no defect in the plaintiff’s title.
II. The hay was rightfully in the plaintiff’s possession. No-one could show so good a title to it. He received it of the owner and paid for it. No principle of law or of reason can justify the defendant, a mere wrong-doer, in taking it from the plaintiff’s possession. He has no right to attempt to vindicate the law in this way. The plaintiff’s possession is title enough against every one who cannot show a better *321title. Jones v. Sinclair, 2 N. H. Rep. 319; Pinkham v. Geer, 3 N. H. Rep. 484.
The plaintiff had possession, and that is sufficient, in trover, against a wrong-doer. It is enough until the defendant shows a better title. Sutton v. Buck, 2 Taun. 302. There a defective registration of the sale of a ship, in consequence of which the sale was invalid between the parties, was held to be no reason why the plaintiff could not maintain trover against a wrong-doer.
It may be added, also, that the contract was voidable, and no other person could interfere and avoid it than one of the parties.

Nonsuit set aside.